                                          Case 5:18-cv-05354-EJD Document 78 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        ALICIA ROSALES,
                                   8                                                        Case No. 5:18-cv-05354-EJD
                                                       Plaintiff,
                                   9                                                        ORDER TO SHOW CAUSE
                                                v.
                                  10                                                        Re: Dkt. No. 77
                                        LOOMIS ARMORED US, LLC,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On August 17, 2020, the Parties filed a stipulation to remand the above-captioned case

                                  14   from this Court to the Superior Court of the State of California for the County of Santa Clara. See

                                  15   Dkt. 77. Pursuant to the United States Code, this Court may only remand a case if it lacks subject-

                                  16   matter jurisdiction over the case. See 28 U.S.C. § 1447. In the alternative, the Court may also

                                  17   remand a case if the plaintiff can show some procedural defect with removal. See id. In their

                                  18   stipulation and proposed order, the Parties do not explain why the Court lacks subject-matter

                                  19   jurisdiction over the case or why there is some other procedural basis to remand. The Court thus

                                  20   issues an ORDER TO SHOW CAUSE as to why the case should be remanded. The Parties shall

                                  21   file a joint written response to this order to show cause by August 28, 2020 to explain why the

                                  22   case should be remanded.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 17, 2020

                                  25                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  26                                                   United States District Judge
                                  27

                                  28   Case No.: 5:18-cv-05354-EJD
                                       ODER TO SHOW CAUSE
                                                                                        1
